IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE,                               )
                                                 )
            v.                                   )      I.D. No. 0707003094
                                                 )
KENNETH LAW,                                     )
                                                 )
                 Defendant.                      )


                                         ORDER

       AND NOW TO WIT, this 16th day of December 2019, upon consideration

of Kenneth R. Law’s (“Defendant”) Motion for Modification of Sentence, the

sentence imposed upon the Defendant, and the record in this case, it appears to the

Court that:

       1.        On January 5, 2009, Defendant pleaded guilty to Manslaughter, a lesser

included offense of Murder First Degree, and Possession of a Firearm During the

Commission of a Felony (“PFDCF”).1 On April 3, 2009, 2 Defendant was sentenced

as follows: (1) for the charge of Manslaughter, Defendant was sentenced to twenty

years at Level V, suspended after twelve years at Level V for six months at a Level

V Halfway House, followed by probation;3 and (2) for the PFDCF charge, Defendant


1
  Trial Calendar/Plea Hearing: Pled Guilty/PSI Ordered, State v. Kenneth Law, Crim. ID No.
0707003094, D.I. 21 (Del. Super. April 21, 2009) [hereinafter “Def.’s Plea”].
2
  Sentencing Calendar: Defendant Sentenced, State v. Kenneth Law, Crim. ID No. 0707003094,
D.I. 32 (Del. Super. April 3, 2009).
3
 Sentence: ASOP Order, State v. Kenneth Law, Crim. ID No. 0707003094, D.I. 32 (Del. Super.
April 3, 2009).
received the mandatory minimum three years at Level V.4 On March 25, 2019, this

Court modified Defendant’s Level IV sentence to be at the discretion of the

Department of Correction (“DOC”).5                 In sum, he received fifteen years of

incarceration followed by two years at a Level IV Halfway House, subject to DOC

discretion, and transitioning levels of probation.

       2.     On September 6, 2019, Defendant asked this Court to modify his

sentence under Rule 35(b).6 Defendant requests for the Court to vacate his Level IV

sentence.7 In support of his motion, Defendant states the following grounds for

relief: (1) “Level IV” classification and “transfer” – Defendant began his Level IV

sentence in April 2019, and was transferred to the Morris Community Corrections

Center in Dover, June 10, 2019; (2) “employment;” – Defendant “has a job at Capitol

Cleaners” in Dover; and (3) “Defendant has been a positive member of society.” 8

       3.     The sentence in Defendant’s case was imposed pursuant to a Plea

Agreement between the State and Defendant.9 After an appropriate colloquy, the

Court addressed Defendant in open court pursuant to Superior Court Criminal Rule

11(c)(1) and determined that he understood the nature of the charge to which the


4
  Id.
5
  Letter/Order Issued by Judge Medinilla (Motion Granted in Part), State v. Kenneth Law, Crim.
ID No. 0707003094, D.I. 69 (Del. Super. March 25, 2019).
6
  Motion for Modification of Sentence Filed Pro-Se, State v. Law, Crim. ID No. 0707003094,
D.I. 73 (Del. Super. Sept. 6, 2019) [hereinafter “Def.’s Mot.”].
7
  Def.’s Mot. at page 3.
8
  Def.’s Mot. at pages 2-3.
9
  Def.’s Plea.
                                               2
plea was offered. Defendant fully acknowledged in open court that the range of

possible penalties included the sentence that was imposed by the Court in this case.

          4.     Under Superior Court Criminal Rule 35(b), “[t]he Court may . . . reduce

the . . . term or conditions of partial confinement or probation, at any time.”10

Defendant is not time-barred because he does not seek to modify or reduce his Level

V sentence, but rather requests a reduction of his probation.

          5.     Although the Court acknowledges and commends Defendant for

obtaining employment, the Court notes that Defendant is serving the remainder of

his placement in Dover – where he is currently employed. Therefore, this does not

form a basis for relief. No additional information has been provided to the Court

that would warrant a modification of this sentence. As such, the sentence was and

remains appropriate for all the reasons stated at the time of sentencing.

          IT IS SO ORDERED that Defendant’s Motion for Modification is

DENIED.


                                                       /s/Vivian L. Medinilla
                                                       Vivian L. Medinilla
                                                       Judge


oc:       Prothonotary
cc:       Department of Justice
          Investigative Services
          Defendant

10
     SUP. CT. CRIM. R. 35(b).
                                             3